Citation Nr: 1110467	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  09-34 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for lumbosacral strain.

2.  Entitlement to service connection for restless leg syndrome, to include as secondary to service-connected hypertension and service-connected lumbosacral strain disabilities.

3.  Entitlement to a total rating by reason of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran (Appellant)

ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1980 to September 1980, and from February 2003 to March 2004.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The November 2008 rating decision denied an increased rating in excess of 10 percent for service-connected lumbosacral strain.  The Veteran disagreed and perfected the appeal for this issue.  An August 2009 rating decision denied service connection for restless leg syndrome, depression, and for TDIU.  The Veteran disagreed and perfected his appeal regarding all of these issues in January 2010.  

By means of a June 2010 rating decision, the RO granted service connection for depression.  This constituted a complete grant of the issue on appeal; therefore, this issue is no longer before the Board.  

In November 2010 the Veteran testified before the undersigned at a travel board hearing held at the RO in Nashville, Tennessee.  A transcript has been incorporated into the claims file.  

The issue of entitlement to an initial rating in excess of 10 percent for depression has been raised by the record (representative's statement, November 2010 hearing transcript, p. 16), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Board observes the Veteran's only VA examination pertaining to the severity of his service-connected lumbosacral strain was afforded to him in September 2008.  The Veteran has testified that his range of motion is much less, that his lumbosacral strain is much worse, and that it includes radiculopathy; however, no treatment report, from any source, dated after the September 2008 VA examination, included any range of motion testing and measurements, though more than one VA primary care evaluation included a diagnosis of radiculopathy.  See August 2009, January 2010.  The Veteran should be afforded a current examination to determine the current severity of his service-connected lumbosacral strain disability, to include any findings regarding radiculopathy.  Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of claimant's disability, fulfillment of duty to assist requires contemporaneous medical examination, particularly if there is no additional medical evidence which adequately addresses the level of impairment since previous examination).  

As well, the Veteran has explicitly claimed that his restless leg syndrome, first diagnosed in December 2008, is secondary to his service-connected disabilities of lumbosacral strain and hypertension.  See Representative's letter, December 2009.  The Veteran should be afforded an appropriate examination to determine whether his service-connected disabilities of lumbosacral strain and hypertension have caused or aggravated the restless leg syndrome.  See McLendon v. Nicholson, 
20 Vet. App. 79 (noting the need for an examination when the evidence, in part, indicates that a disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists, and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  See also 
38 C.F.R. § 3.310 (any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected).  

With respect to the issue of TDIU, the Board finds that this claim is inextricably intertwined with the Veteran's pending claims for service connection for restless leg syndrome and increased rating for lumbosacral strain, as the resolution of those claims might have bearing upon the Veteran's total schedular rating.  As well, while the Veteran testified that he has obtained full-time employment in September 2010, he also reported this placement may be temporary.  The appropriate remedy where a pending claim is inextricably intertwined with claims currently on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claims.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the claims seeking an increased rating in excess of 10 percent for lumbosacral strain, service connection for restless leg syndrome (to include as secondary to service-connected hypertension and lumbosacral strain disabilities), and for TDIU are REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected lumbosacral strain disability, to include the current nature and severity of any findings of radiculopathy.  The examiner should indicate whether the symptoms of radiculopathy result in a diagnosed disability and, if so, whether the radiculopathy is related to the service-connected lumbosacral strain.   The report must indicate claims file review.    

2.  The Veteran should be afforded an appropriate examination to determine the likely etiology of his claimed restless leg syndrome.  It is requested that the VA examiner offer an opinion as to whether the claimed restless leg syndrome is at least as likely as not (50 percent or greater probability) due to an incident of the Veteran's military service, in particular a fall down stairs that he sustained in April 2003 and that is noted in his service treatment records.  

a.  The Board observes the Veteran discussed his symptoms in service during the November 2010 Board hearing, and a transcript is of record, as well as in a March 2010 statement, and in the course of the August 2009 VA primary care evaluation.  

b.  The VA examiner should also opine if the restless leg syndrome is at least as likely as not caused or aggravated by the already service-connected hypertension or lumbo-sacral strain disability.  The examiner should identify the baseline level of severity of the restless leg syndrome prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If some of the increase in severity of the restless leg syndrome is due to natural progress, the examiner should identify the degree of increase in severity due to natural progression.

c.  The examiner should include in the examination report the rationale for any opinion expressed and conclusion reached. 

d.  Please note that the term "as likely as not" does not mean within the realm of possibility.  Rather it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended relationship; "less likely" weighs against a causal relationship.  Please answer the questions posed with use of "as likely," "more likely," or "less likely" language.

3.  After completion of the foregoing and all other necessary development, the AMC/RO should re-adjudicate the claims.  If the benefits sought remain denied, the Veteran and his representative should be furnished a SSOC and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination(s), as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


